UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Andres Alcantara,

Plaintiff,

Heims et al,
Defendants.

 

 

ALISON J. NATHAN, District Judge:

FEB 2 1 202

19 CV 03250 (AJN)

ORDER

Due to the Court’s unavailability, the post discovery conference previously scheduled for

Friday, April 17, 2020 at 3:30 p.m. is hereby adjourned to Tuesday, April 21, 2020 at 11:15 a.m.

SO ORDERED.

Dated: Feb ( , 2020
New York, New York

t/si[20
Ju ae

 

 

ALISGN J. NATHAN
United States District Judge

4
mete oa
eed

‘sa me A at ENO 2 A

0

fine setae een sea i ae -

i

 
